                 IN THE UNITED STATES DISTRICT COURT F
                             EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

Demmcrick Eric Brown,                                                         CLERK. U.S. UlSTfilCT COU^
                                                                                 ALEXANDRIA.
(a/k/a Denrick Brown)
       Petitioner,

V.                                                                    l:17cv52(CMH/JFA)

Karen Brown, et a!.,
       Respondents.

                                   MEMORANDUM OPINION


       Petitioner Demmerick Eric Brown, a Virginia inmate proceeding pro se, filed this petition

for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his August 3, 2015

revocation of parole. The claims allege multiple constitutional violations, challenges to various

statutes; the retroactivity of a policy to his pre-1995 convictions; that he is being detained past

the time to which he was sentenced; his good time release date was incorrectly calculated and

therefore void; and that he was not released on mandatory release dates. Respondents, Harold

W.Clarke, Director of the Virginia Department of Corrections, Karen Brown, the Virginia

Parole Board Chairman, and Wendy Brown, the Classification Manager, filed a Motion to

Dismiss and Rule 5 Answer, and petitioner has filed responsive materials, pursuant to Roseboro

V. Garrison. 528 F.2d 309(4th Cir. 1975). Accordingly, this matter is now ripe for disposition

and, for the reasons that follow, the Motion to Dismiss must be granted and the petition

dismissed.

                                          I. Background

       Petitioner is challenging the revocation of his parole on August 3, 2015. His claims

involve his prior convictions starting in 1981 and his releases and revocations by the Virginia
